United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-41364
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS TAPIA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:03-CR-172-2
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jesus Tapia pleaded guilty to possession with intent to

distribute more than 100 kilograms of marijuana in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(B).   Tapia contends that 21

U.S.C. § 841 is unconstitutional in light of the Supreme Court’s

decision in Apprendi v. New Jersey, 530 U.S. 466, 488 (2000).

Tapia acknowledges that his argument is foreclosed by this

court’s precedent, United States v. Slaughter, 238 F.3d 580, 582




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41364
                               -2-

(5th Cir. 2000), but he seeks to preserve the issue for Supreme

Court review.

     Tapia’s argument is foreclosed.   Slaughter, 238 F.3d at 582;

see United States v. Fort, 248 F.3d 475, 482-83 (5th Cir. 2001).

Accordingly, the district court’s judgment is AFFIRMED.